UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 The following N-CSR relates only to Dreyfus High Yield Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus High Yield Fund ANNUAL REPORT December 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 29 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 33 Financial Highlights 36 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Important Tax Information 52 Board Members Information 54 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus High Yield Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus HighYield Fund, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets in 2012, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems. More specifically, low rates on U.S.Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by Chris Barris and Kevin Cronk, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus High Yield Fund’s Class A shares produced a total return of 14.74%, Class C shares returned 13.89% and Class I shares returned 14.84%. 1 In comparison, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the “Index”), the fund’s benchmark, achieved a total return of 15.55% over the same period. 2 High yield bonds fared well over the reporting period, mainly due to improving economic fundamentals, strong corporate earnings and low default rates. Favorable supply-and-demand dynamics and low default rates also supported bond prices.The fund produced lower returns than its benchmark, mainly due to the dampening effects of cash holdings during markets rallies and, to a lesser extent, underweighted exposure to the financials sector. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. At least 80% of the fund’s assets are invested in fixed-income securities that are rated below investment grade (“high yield” or “junk” bonds) or are the unrated equivalent as determined by Dreyfus. Individual issues are selected based on careful credit analysis. We thoroughly analyze the business, management and financial strength of each of the companies whose bonds we buy, then project each issuer’s ability to repay its debt. Economic Developments Supported High Yield Bonds The year 2012 began in the midst of market rallies driven by positive macroeconomic developments in the United States, Europe, and China. Most notably, employment gains helped bolster the U.S. economy, and a quantitative easing program appeared to forestall a more severe banking crisis in Europe.These developments supported a sustained rally among high yield bonds as investors turned toward riskier market sectors expected to benefit from better economic conditions. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The global recovery seemed to falter in the spring, when U.S. employment gains moderated, proposed austerity programs in Europe encountered resistance, and China’s economy remained sluggish. These headwinds erased some of the gains previously posted by high yield bonds, and yields of sovereign debt securities from fiscally healthy nations plunged in a renewed flight to quality. Fortunately, more encouraging economic data over the summer and fall—and the announcement of new policy initiatives by several central banks—cheered investors. Improved economic sentiment, strong corporate earnings and lower-than-average default rates enabled the high yield bond market to end the year with double-digit returns, on average. In addition, the high yield market benefited from robust demand from investors seeking competitively high levels of current income in a low interest-rate environment. Robust levels of investor demand readily absorbed an all-time high supply of securities amid improved access to capital markets and greater refinancing activity among corporate issuers. Cash Proved to Be a Drag on Fund Performance Although the fund participated substantially in the market’s gains in 2012, it held a larger-than-usual cash position in the wake of the spring downturn, when we became more worried about the potential impact of a resurgent European debt crisis on investor sentiment and business conditions for high yield issuers.Although we reduced the fund’s cash balance when macroeconomic concerns eased, it nonetheless prevented the fund from participating fully in the summer rally. In addition, the fund held relatively light exposure to the financials sector, which had been severely punished over the past several years, and the fund did not benefit as much as the benchmark from the sector’s rebound in 2012. The fund achieved better results from our credit selection strategy, which proved to be especially successful in the energy, industrials and information technology sectors. In-depth analyses of individual issuers found a relatively large number of opportunities among bonds rated B, which occupy the middle of the high yield credit-quality spectrum and fared particularly well in 2012.The fund held underweighted exposure to BB-rated bonds, and we gradually reduced its weighting in CCC-rated bonds from an overweighted position to one that was roughly in line with market averages. 4 Focusing on Relative Values Among Individual Issuers As of year-end, business fundamentals for high yield issuers generally remained strong, and default rates stayed low after several years of deleveraging activity.These factors should help support the high yield bond market in 2013 as the U.S. and global economies continue to strengthen. However, we are cognizant of several potential headwinds that could derail the market’s advance. Most notably, we are watchful for signs that issuers are growing more aggressive by increasing leverage in the recovering economy, a development that could spark heightened market volatility. In addition, valuations in the high yield market have become richer after 2012’s rallies. In our judgment, these potential concerns call for an emphasis on credit selection strategies in which the strengths and weaknesses of individual companies drive portfolio construction. January 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch U.S. HighYield Master II Constrained Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic andYankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted.Total allocations to an issuer are capped at 2%.The index does not reflect fees and expenses to which the fund is subject. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus HighYield Fund on 12/31/02 to a $10,000 investment made in the BofA Merrill Lynch U.S. HighYield Master II Constrained Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic andYankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted.Total allocations to an issuer are capped at 2%. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/1 2 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) % % % without sales charge % % % Class C shares with applicable redemption charge † % % % without redemption % % % Class I shares % % % BofA Merrill Lynch U.S. High Yield Master II Constrained Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Fund from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.70% for Class C and .70% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2012 Coupon Maturity Principal Bonds and Notes—95.7% Rate (%) Date Amount ($) a Value ($) Aerospace & Defense—1.5% B/E Aerospace, Sr. Unscd. Notes 6.88 10/1/20 2,900,000 3,240,750 Bombardier, Sr. Unscd. Notes 7.75 3/15/20 4,450,000 b 5,073,000 CPI International, Gtd. Notes 8.00 2/15/18 3,410,000 3,346,062 Kratos Defense & Security Solutions, Sr. Scd. Notes 10.00 6/1/17 2,280,000 2,513,700 TransDigm, Gtd. Notes 5.50 10/15/20 1,675,000 b,c 1,750,375 TransDigm, Gtd. Notes 7.75 12/15/18 4,245,000 4,717,256 Automotive—3.1% Chrysler Group, Scd. Notes 8.00 6/15/19 5,950,000 c 6,515,250 Chrysler Group, Scd. Notes 8.25 6/15/21 8,810,000 c 9,735,050 Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 5,215,000 c 6,649,125 Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 4,025,000 c 4,437,563 Lear, Gtd. Notes 7.88 3/15/18 2,119,000 2,315,007 Lear, Gtd. Notes 8.13 3/15/20 1,694,000 1,918,455 Schaeffler Finance, Sr. Scd. Notes 7.75 2/15/17 1,110,000 b 1,237,650 Schaeffler Finance, Sr. Scd. Notes 8.50 2/15/19 1,000,000 1,125,000 Schaeffler Finance, Sr. Scd. Notes 8.50 2/15/19 5,503,000 b,c 6,245,905 UCI International, Gtd. Notes 8.63 2/15/19 3,075,000 3,063,469 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Banking—3.2% Bank of America, Jr. Sub. Cap. Secs., Ser. K 8.00 12/29/49 4,195,000 d 4,644,876 Barclays Bank, Jr. Sub. Notes EUR 4.75 3/15/49 3,800,000 d 3,854,522 BNP Paribas, Jr. Sub. Notes 5.19 6/29/49 3,435,000 b,c,d 3,331,950 Citigroup, Jr. Sub. Notes 5.95 12/29/49 2,640,000 d 2,676,300 HBOS Capital Funding, Bank Gtd. Bonds 6.07 6/29/49 6,131,000 b,d 5,395,280 Lloyds TSB Bank Sub. Notes EUR 11.88 12/16/21 2,220,000 d 3,692,157 Lloyds TSB Bank, Sub. Notes GBP 10.75 12/16/21 2,610,000 d 5,071,903 RBS Capital Trust III, Bank Gtd. Notes 5.51 9/29/49 9,380,000 c,d 7,457,100 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,860,000 d 6,911,161 Royal Bank Scotland Group, Sub. Notes 6.13 12/15/22 1,805,000 1,912,275 Building Materials—1.3% Building Materials Corp. of America, Sr. Notes 6.75 5/1/21 3,130,000 b 3,466,475 Cemex SAB de CV, Sr. Scd. Notes 9.50 6/15/18 2,060,000 b,c 2,312,350 Nortek, Gtd. Notes 8.50 4/15/21 760,000 847,400 Nortek, Gtd. Notes 8.50 4/15/21 4,440,000 b 4,939,500 Ply Gem Industries, Sr. Scd. Notes 8.25 2/15/18 2,085,000 2,262,225 Roofing Supply Group, Gtd. Notes 10.00 6/1/20 3,665,000 b 4,123,125 Chemicals—2.4% Hexion U.S. Finance/Nova Scotia, Scd. Notes 9.00 11/15/20 3,865,000 3,546,137 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Chemicals (continued) Huntsman International, Gtd. Notes 8.63 3/15/20 4,500,000 5,118,750 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 1,225,000 b 1,289,313 Ineos Finance, Sr. Scd. Bonds 8.38 2/15/19 3,240,000 b 3,503,250 INEOS Group Holdings, Scd. Notes 8.50 2/15/16 5,625,000 b,c 5,625,000 OXEA Finance, Sr. Scd. Notes 9.50 7/15/17 4,185,000 b 4,603,500 PolyOne, Sr. Unscd. Notes 7.38 9/15/20 5,115,000 5,613,713 Sawgrass Merger, Scd. Notes 8.75 12/15/20 4,005,000 b 4,055,063 Construction Machinery—1.9% Ashtead Capital, Scd. Notes 6.50 7/15/22 5,190,000 b 5,657,100 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 5,225,000 b 5,590,750 Manitowoc, Gtd. Notes 8.50 11/1/20 4,430,000 c 4,994,825 Manitowoc, Gtd. Notes 9.50 2/15/18 1,240,000 c 1,385,700 United Rentals North America, Gtd. Notes 7.38 5/15/20 5,170,000 b 5,699,925 United Rentals North America, Gtd. Notes 9.25 12/15/19 2,715,000 3,108,675 Consumer Cyclical Services—3.6% Brickman Group Holdings, Sr. Notes 9.13 11/1/18 6,863,000 b 7,223,308 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 4,485,000 b 4,742,887 Goodman Networks, Sr. Scd. Notes 13.13 7/1/18 2,725,000 b,d 2,997,500 Mobile Mini, Gtd. Notes 7.88 12/1/20 5,800,000 6,394,500 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Consumer Cyclical Services (continued) QVC, Sr. Scd. Notes 7.38 10/15/20 2,435,000 b 2,710,985 QVC, Sr. Scd. Notes 7.50 10/1/19 4,450,000 b 4,911,790 Reliance Intermediate Holdings, Sr. Scd. Notes 9.50 12/15/19 5,580,000 b 6,361,200 ServiceMaster, Gtd. Notes 8.00 2/15/20 1,135,000 1,188,912 West, Gtd. Notes 7.88 1/15/19 3,250,000 3,380,000 West, Gtd. Notes 8.63 10/1/18 9,615,000 10,119,788 Consumer Products—1.2% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 5,465,000 b 5,792,900 Good Sam Enterprises, Sr. Scd. Notes 11.50 12/1/16 4,695,000 5,047,125 Libbey Glass, Sr. Scd. Notes 6.88 5/15/20 3,620,000 3,909,600 Mead Products/ACCO Brands, Gtd. Notes 6.75 4/30/20 2,455,000 b,c 2,590,025 Distributors—.6% Ferrellgas, Sr. Unscd. Notes 9.13 10/1/17 2,500,000 2,718,750 Suburban Propane Partners, Sr. Unscd. Notes 7.50 10/1/18 4,812,000 5,208,990 Diversified Manufacturing—1.7% Dynacast International, Scd. Notes 9.25 7/15/19 5,875,000 6,315,625 Griffon, Gtd. Notes 7.13 4/1/18 6,080,000 6,475,200 RBS Global/Rexnord, Gtd. Notes 8.50 5/1/18 4,145,000 4,512,869 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Diversified Manufacturing (continued) Silver II Borrower/ Silver II US Holdings, Sr. Unscd. Notes 7.75 12/15/20 3,790,000 b 3,941,600 Tomkins, Scd. Notes 9.00 10/1/18 1,599,000 d 1,798,875 Electric—3.0% AES, Sr. Unscd. Notes 7.38 7/1/21 5,735,000 6,394,525 AES, Sr. Unscd. Notes 9.75 4/15/16 3,765,000 4,518,000 Calpine, Sr. Scd. Notes 7.50 2/15/21 5,166,000 b 5,734,260 Calpine, Sr. Scd. Notes 7.88 1/15/23 4,747,000 b 5,387,845 GenOn Energy, Sr. Unscd. Notes 9.50 10/15/18 6,675,000 7,909,875 NRG Energy, Gtd. Notes 6.63 3/15/23 1,605,000 b 1,725,375 NRG Energy, Gtd. Notes 7.63 5/15/19 5,575,000 5,993,125 Techem Energy Metering Service & Co., Gtd. Notes EUR 7.88 10/1/20 2,430,000 b 3,528,247 Energy—9.7% Antero Resources Finance, Gtd. Notes 7.25 8/1/19 4,125,000 4,516,875 Aurora USA Oil & Gas, Gtd. Notes 9.88 2/15/17 6,330,000 b 6,804,750 Berry Petroleum, Sr. Unscd. Notes 6.38 9/15/22 2,790,000 2,915,550 Bristow Group, Gtd. Notes 6.25 10/15/22 6,292,000 6,756,035 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 3,800,000 c 4,094,500 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Chesapeake Energy, Gtd. Notes 9.50 2/15/15 5,925,000 6,724,875 Continental Resources, Gtd. Notes 5.00 9/15/22 2,625,000 2,841,563 Continental Resources, Gtd. Notes 7.13 4/1/21 3,160,000 3,586,600 Dresser-Rand Group, Gtd. Notes 6.50 5/1/21 3,565,000 3,796,725 Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 2,030,000 b 2,030,000 Edgen Murray, Sr. Scd. Notes 8.75 11/1/20 5,645,000 b 5,729,675 EP Energy Finance, Sr. Scd. Notes 6.88 5/1/19 3,670,000 4,000,300 EP Energy/Everest Acquisition Finance, Gtd. Notes 7.75 9/1/22 1,625,000 1,730,625 EP Energy/Everest Acquisition Finance, Sr. Unscd. Notes 9.38 5/1/20 3,065,000 3,471,113 Halcon Resources, Gtd. Notes 8.88 5/15/21 880,000 b 937,200 Halcon Resources, Gtd. Notes 9.75 7/15/20 2,565,000 b 2,783,025 Kodiak Oil & Gas, Gtd. Notes 8.13 12/1/19 5,130,000 5,681,475 MEG Energy, Gtd. Notes 6.50 3/15/21 8,460,000 b 8,946,450 Northern Oil and Gas, Gtd. Notes 8.00 6/1/20 5,635,000 5,775,875 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 1,165,000 1,243,637 Oasis Petroleum, Gtd. Notes 6.88 1/15/23 2,330,000 2,510,575 Oasis Petroleum, Gtd. Notes 7.25 2/1/19 5,680,000 6,134,400 Offshore Group Investment, Sr. Scd. Notes 7.50 11/1/19 5,955,000 b,c 6,044,325 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 5,031,000 5,496,367 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Precision Drilling, Gtd. Notes 6.50 12/15/21 745,000 797,150 Precision Drilling, Gtd. Notes 6.63 11/15/20 5,170,000 5,583,600 Range Resources, Gtd. Notes 5.00 8/15/22 3,170,000 3,328,500 Trinidad Drilling, Sr. Unscd. Notes 7.88 1/15/19 5,025,000 b 5,364,187 Unit, Gtd. Notes 6.63 5/15/21 8,750,000 9,023,437 Welltec, Sr. Scd. Notes 8.00 2/1/19 5,885,000 b 6,267,525 Entertainment—.7% AMC Entertaiment, Gtd. Notes 9.75 12/1/20 4,685,000 5,434,600 Cinemark USA, Gtd. Notes 7.38 6/15/21 4,200,000 4,662,000 Environmental—.9% ADS Waste Holdings, Sr. Unscd. Notes 8.25 10/1/20 4,410,000 b 4,652,550 Casella Waste Systems, Gtd. Notes 7.75 2/15/19 1,080,000 b 1,031,400 Casella Waste Systems, Gtd. Notes 7.75 2/15/19 6,900,000 6,589,500 Finance Companies—6.2% Ally Financial, Gtd. Notes 7.50 9/15/20 5,080,000 6,153,150 Ally Financial, Gtd. Notes 8.00 11/1/31 6,835,000 8,688,994 Ally Financial, Gtd. Notes 8.30 2/12/15 4,600,000 5,134,750 CIT Group, Sr. Unscd. Notes 5.50 2/15/19 16,435,000 b 17,996,325 FTI Consulting, Gtd. Notes 6.75 10/1/20 4,705,000 5,046,112 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Finance Companies (continued) HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 2,825,000 d 2,832,062 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 4,065,000 4,385,119 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 7,840,000 9,368,800 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 3,531,000 d 3,981,203 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 2,545,000 c 3,155,800 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 2,350,000 2,773,188 Ladder Capital Finance Holdings, Sr. Unscd. Notes 7.38 10/1/17 5,355,000 b 5,529,038 Nuveen Investments, Sr. Unscd. Notes 9.13 10/15/17 6,735,000 b 6,650,813 SLM, Sr. Unscd. Notes 8.45 6/15/18 4,300,000 5,052,500 Food & Beverages—1.7% Constellation Brands, Gtd. Notes 6.00 5/1/22 2,590,000 2,978,500 Dean Foods, Gtd. Notes 7.00 6/1/16 3,669,000 c 4,045,072 Del Monte Foods, Gtd. Notes 7.63 2/15/19 7,430,000 c 7,782,925 Michael Foods Group, Gtd. Notes 9.75 7/15/18 2,410,000 2,675,100 Post Holdings, Gtd. Notes 7.38 2/15/22 5,525,000 b 6,080,953 Gaming—3.4% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 5,230,000 5,694,162 Boyd Acquisition, Gtd. Notes 8.38 2/15/18 2,515,000 b 2,628,175 Boyd Gaming, Gtd. Notes 9.00 7/1/20 2,910,000 b 2,880,900 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Gaming (continued) Caesars Entertainment Operating, Scd. Notes 10.00 12/15/18 1,840,000 1,228,200 Caesars Entertainment Operating, Sr. Scd. Notes 11.25 6/1/17 3,605,000 3,879,881 Great Canadian Gaming, Gtd. Notes CAD 6.63 7/25/22 5,330,000 b 5,579,433 MGM Resorts International, Gtd. Notes 10.00 11/1/16 3,870,000 4,498,875 MGM Resorts International, Gtd. Notes 11.38 3/1/18 7,305,000 8,875,575 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 3,215,000 3,681,175 Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 2,580,000 2,799,300 ROC Finance, Scd. Notes 12.13 9/1/18 2,550,000 b 2,958,000 Wynn Las Vegas, First Mortgage Notes 7.75 8/15/20 2,860,000 3,274,700 Health Care—8.0% Accellent, Gtd. Notes 10.00 11/1/17 3,015,000 2,494,912 American Renal Holdings, Sr. Scd. Notes 8.38 5/15/18 2,455,000 2,596,162 Biomet, Gtd. Notes 6.50 8/1/20 1,840,000 b 1,961,900 Biomet, Gtd. Notes 6.50 10/1/20 10,330,000 b 10,317,087 CDRT Holding, Sr. Notes 9.25 10/1/17 4,395,000 b 4,504,875 CHS/Community Health System, Sr. Scd. Notes 5.13 8/15/18 3,380,000 3,532,100 CHS/Community Health Systems, Gtd. Notes 7.13 7/15/20 3,120,000 3,334,500 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 3,425,000 3,724,688 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 685,000 725,244 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Health Care (continued) DaVita HealthCare Partners, Gtd. Notes 6.63 11/1/20 3,800,000 4,151,500 Emergency Medical Services, Gtd. Notes 8.13 6/1/19 3,465,000 3,822,328 Fresenius Medical Care US Finance II, Gtd. Notes 5.63 7/31/19 1,275,000 b 1,375,406 Fresenius Medical Care US Finance, Gtd. Notes 6.50 9/15/18 3,610,000 b 4,052,225 HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 2,150,000 2,209,125 HCA Holdings, Sr. Unscd. Notes 7.75 5/15/21 7,595,000 c 8,278,550 HCA, Sr. Scd. Notes 4.75 5/1/23 3,370,000 3,437,400 HCA, Sr. Scd. Notes 7.25 9/15/20 8,310,000 9,244,875 Health Management Associates, Sr. Scd. Notes 6.13 4/15/16 1,120,000 1,215,200 Health Management Associates, Gtd. Notes 7.38 1/15/20 1,315,000 1,426,775 HealthSouth, Gtd. Notes 7.75 9/15/22 2,378,000 2,618,773 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 3,845,000 3,652,750 IMS Health, Sr. Unscd. Notes 6.00 11/1/20 2,140,000 b 2,247,000 Physio-Control International, Sr. Scd. Notes 9.88 1/15/19 7,095,000 b 7,822,238 STHI Holding, Scd. Notes 8.00 3/15/18 2,175,000 b 2,365,313 Tenet Healthcare, Sr. Scd. Notes 6.25 11/1/18 6,410,000 7,067,025 Tenet Healthcare, Sr. Scd. Notes 8.88 7/1/19 460,000 517,500 United Surgical Partners International, Gtd. Notes 9.00 4/1/20 4,185,000 4,666,275 VPI Escrow, Gtd. Notes 6.38 10/15/20 2,295,000 b 2,472,863 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Health Care (continued) VWR Funding, Gtd. Notes 7.25 9/15/17 5,270,000 b,c 5,559,850 Home Construction—2.0% Brookfield Residential, Gtd. Notes 6.50 12/15/20 4,380,000 b 4,511,400 Shea Homes Funding, Sr. Scd. Notes 8.63 5/15/19 5,615,000 6,232,650 Standard Pacific, Gtd. Notes 8.38 5/15/18 4,970,000 5,790,050 Taylor Morrison Communities, Gtd. Notes 7.75 4/15/20 7,385,000 b 7,865,025 William Lyon Homes, Gtd. Notes 8.50 11/15/20 3,290,000 b,c 3,438,050 Industrial Services—2.5% Algeco Scotsman Global Finance, Sr. Scd. Notes 8.50 10/15/18 2,590,000 b 2,693,600 Algeco Scotsman Global Finance, Gtd. Notes 10.75 10/15/19 3,440,000 b 3,405,600 Hillman Group, Gtd. Notes 10.88 6/1/18 3,800,000 4,104,000 Interline Brands, Sr. Unscd. Notes 10.00 11/15/18 4,355,000 b 4,746,950 Mueller Water Products, Gtd. Notes 7.38 6/1/17 3,225,000 3,345,937 Mueller Water Products, Gtd. Notes 8.75 9/1/20 2,034,000 2,328,930 Rexel, Gtd. Notes 6.13 12/15/19 6,030,000 b 6,361,650 WireCo WorldGroup, Gtd. Notes 9.50 5/15/17 8,000,000 8,520,000 Insurance—1.3% A-S Co-Issuer Subsidiary, Sr. Unscd. Notes 7.88 12/15/20 665,000 b 668,325 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Insurance (continued) Hub International, Gtd. Notes 8.13 10/15/18 7,405,000 b 7,627,150 Onex USI Acquisition, Sr. Unscd. Notes 7.75 1/15/21 7,865,000 b 7,786,350 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs 6.50 5/9/67 2,000,000 b,d 2,142,500 Lodging—.4% Host Hotels & Resorts, Sr. Unscd. Notes 6.00 10/1/21 2,590,000 2,984,975 Royal Caribbean Cruises, Sr. Unscd. Notes 5.25 11/15/22 2,755,000 2,927,187 Media Cable—4.1% Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 2,435,000 2,851,994 CCO Holdings, Gtd. Notes 6.63 1/31/22 1,835,000 2,013,912 CCO Holdings, Gtd. Notes 7.38 6/1/20 2,525,000 2,815,375 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 7,540,000 b 7,888,725 Dish DBS, Sr. Unscd. Notes 5.00 3/15/23 6,975,000 b 7,009,875 DISH DBS, Gtd. Notes 7.13 2/1/16 5,040,000 5,670,000 Nara Cable Funding, Sr. Scd. Notes 8.88 12/1/18 4,320,000 b 4,417,200 Ono Finance II, Gtd. Notes 10.88 7/15/19 3,465,000 b 3,326,400 Unitymedia Hessen & Co., Sr. Scd. Notes 7.50 3/15/19 6,600,000 b 7,293,000 Unitymedia, Gtd. Notes EUR 9.63 12/1/19 3,375,000 5,009,487 UPCB Finance V, Sr. Scd. Notes 7.25 11/15/21 3,790,000 b 4,187,950 Videotron, Gtd. Notes 5.00 7/15/22 4,750,000 5,005,312 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Media Non-Cable—5.9% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 5,505,000 6,000,450 AMC Networks, Gtd. Notes 7.75 7/15/21 3,195,000 3,674,250 Cenveo, Scd. Notes 8.88 2/1/18 845,000 806,975 Clear Channel Communications, Sr. Scd. Notes 9.00 12/15/19 2,495,000 b 2,295,400 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 2,225,000 c 1,691,000 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. A 7.63 3/15/20 625,000 626,562 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 5,055,000 5,118,188 Clear Channel Worldwide, Gtd. Notes 6.50 11/15/22 1,220,000 b 1,259,650 Clear Channel Worldwide, Gtd. Notes 6.50 11/15/22 2,500,000 b 2,606,250 Cumulus Media Holdings, Gtd. Notes 7.75 5/1/19 5,025,000 c 4,962,188 Gray Television, Gtd. Notes 7.50 10/1/20 4,410,000 b,c 4,531,275 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 7,195,000 8,220,288 Intelsat Jackson Holdings, Gtd. Notes 7.25 10/15/20 8,835,000 b 9,630,150 Intelsat Luxembourg, Gtd. Notes 11.25 2/4/17 9,650,000 10,241,063 LIN Television, Gtd. Notes 6.38 1/15/21 2,185,000 b 2,305,175 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 3,975,000 b 4,099,219 Nexstar/Mission Broadcasting, Scd. Notes 8.88 4/15/17 523,000 576,608 Salem Communications, Scd. Notes 9.63 12/15/16 4,780,000 5,317,750 Sinclair Television Group, Sr. Unscd. Notes 6.13 10/1/22 3,270,000 b,c 3,486,638 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Media Non-Cable (continued) Sinclair Television Group, Scd. Notes 9.25 11/1/17 3,885,000 b 4,292,925 Metals & Mining—5.0% Alpha Natural Resources, Gtd. Notes 9.75 4/15/18 3,440,000 c 3,732,400 American Gilsonite, Sr. Scd. Notes 11.50 9/1/17 4,615,000 b 4,776,525 American Rock Salt, Scd. Notes 8.25 5/1/18 580,000 b 527,800 ArcelorMittal, Sr. Unscd. Notes 5.00 2/25/17 3,230,000 d 3,263,369 ArcelorMittal, Sr. Unscd. Notes 5.75 8/5/20 1,850,000 c,d 1,856,542 ArcelorMittal, Sr. Unscd. Notes 6.00 3/1/21 465,000 c,d 464,407 ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 1,505,000 c,d 1,582,217 Arcelormittal, Sr. Unscd. Notes 7.25 3/1/41 1,165,000 d 1,083,624 ArcelorMittal, Sr. Unscd. Bonds 10.35 6/1/19 8,717,000 d 10,467,574 Calcipar, Sr. Scd. Notes 6.88 5/1/18 5,540,000 b 5,678,500 FMG Resources August 2006, Gtd. Notes 6.88 4/1/22 3,050,000 b,c 3,130,062 FMG Resources August 2006, Gtd. Notes 8.25 11/1/19 5,905,000 b,c 6,318,350 Global Brass & Copper, Sr. Scd. Notes 9.50 6/1/19 2,745,000 b 2,992,050 JMC Steel Group, Sr. Notes 8.25 3/15/18 6,035,000 b 6,336,750 Murray Energy, Scd. Notes 10.25 10/15/15 605,000 b 589,875 Rain CII Carbon, Gtd. Notes 8.25 1/15/21 5,885,000 b 6,046,837 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 9,750,000 c 10,310,625 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Packaging—4.7% AEP Industries, Sr. Unscd. Notes 8.25 4/15/19 3,020,000 3,246,500 ARD Finance, Sr. Scd. Notes 11.13 6/1/18 5,136,507 b 5,470,380 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 5,450,000 b 5,954,125 Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 2,080,000 b 2,267,200 Ardagh Packaging Finance, Gtd. Notes EUR 9.25 10/15/20 2,000,000 c 2,888,068 Beverage Packaging Holdings Luxembourg II, Scd. Notes EUR 8.00 12/15/16 950,000 1,277,534 BOE Merger, Sr. Unscd. Notes 9.50 11/1/17 4,075,000 b 4,095,375 BWAY Holding, Gtd. Notes 10.00 6/15/18 2,380,000 2,653,700 Consolidated Container, Gtd. Notes 10.13 7/15/20 4,410,000 b 4,740,750 Plastipak Holdings, Sr. Notes 10.63 8/15/19 3,240,000 b 3,717,900 Reynolds Group, Sr. Scd. Notes 7.88 8/15/19 6,205,000 6,934,088 Reynolds Group, Gtd. Notes 8.50 5/15/18 8,850,000 d 9,115,500 Reynolds Group, Gtd. Notes 9.88 8/15/19 3,510,000 3,773,250 Sealed Air, Gtd. Notes 8.13 9/15/19 6,870,000 b 7,763,100 Sealed Air, Gtd. Notes 8.38 9/15/21 1,095,000 b 1,256,512 Paper—.7% Ainsworth Lumber, Sr. Scd. Notes 7.50 12/15/17 1,585,000 b,c 1,666,231 Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 2,195,000 b,c 2,400,781 Sappi Papier Holding, Sr. Scd. Notes 8.38 6/15/19 895,000 b 981,144 The Fund 23 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Paper (continued) Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 4,119,000 b 4,221,975 Pipelines—1.0% El Paso, Gtd. Notes 6.50 9/15/20 3,524,000 3,996,685 El Paso, Gtd. Notes 7.80 8/1/31 1,665,000 1,949,635 Inergy Midstream, Gtd. Notes 6.00 12/15/20 1,320,000 b 1,366,200 MarkWest Energy Partners, Gtd. Notes 6.25 6/15/22 1,700,000 1,861,500 Targa Resources Partners, Gtd. Notes 6.88 2/1/21 3,940,000 4,334,000 Retailers—1.1% CDR DB Sub, Sr. Unscd. Notes 7.75 10/15/20 1,130,000 b 1,132,825 J Crew Group, Gtd. Notes 8.13 3/1/19 4,395,000 c 4,669,687 Rite Aid, Gtd. Notes 9.50 6/15/17 9,229,000 c 9,678,914 Technology—5.3% Cardtronics, Gtd. Notes 8.25 9/1/18 6,030,000 6,723,450 CDW Finance, Sr. Scd. Notes 8.00 12/15/18 4,890,000 d 5,434,012 CDW Finance, Gtd. Notes 8.50 4/1/19 1,714,000 1,863,975 Ceridian, Sr. Scd. Notes 8.88 7/15/19 2,050,000 b 2,234,500 Ceridian, Gtd. Notes 11.25 11/15/15 485,000 d 487,425 Ceridian, Gtd. Notes 12.25 11/15/15 4,196,490 4,227,964 CommScope, Gtd. Notes 8.25 1/15/19 7,415,000 b 8,156,500 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Technology (continued) Epicor Software, Gtd. Notes 8.63 5/1/19 4,410,000 4,652,550 Equinix, Sr. Unscd. Notes 7.00 7/15/21 200,000 222,750 Fidelity National Information Services, Gtd. Notes 5.00 3/15/22 4,265,000 4,595,537 First Data, Sr. Scd. Notes 6.75 11/1/20 680,000 b 690,200 First Data, Sr. Scd. Notes 7.38 6/15/19 2,795,000 b 2,906,800 First Data, Scd. Notes 8.25 1/15/21 4,479,000 b 4,501,395 First Data, Scd. Notes 8.75 1/15/22 3,000,000 b 3,082,500 First Data, Gtd. Notes 9.88 9/24/15 258,000 263,805 First Data, Gtd. Notes 9.88 9/24/15 1,670,000 c 1,711,750 First Data, Gtd. Notes 10.55 9/24/15 2,585,000 2,659,319 Infor US, Gtd. Notes 9.38 4/1/19 2,905,000 3,275,387 Infor US, Gtd. Notes EUR 10.00 4/1/19 2,540,000 b 3,788,543 Interactive Data, Gtd. Notes 10.25 8/1/18 3,995,000 4,499,369 Sophia, Gtd. Notes 9.75 1/15/19 1,690,000 b 1,829,425 SunGard Data Systems, Gtd. Notes 7.38 11/15/18 3,010,000 3,239,513 TransUnion Holding, Sr. Unscd. Notes 9.63 6/15/18 2,960,000 3,145,000 Transportation Services—1.3% American Petroleum Tankers Parent, Sr. Scd. Notes 10.25 5/1/15 4,287,000 4,501,350 Marquette Transportation Finance, Scd. Notes 10.88 1/15/17 6,565,000 6,860,425 The Fund 25 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Transportation Services (continued) Navios Maritime Acquisition, Sr. Scd. Notes 8.63 11/1/17 1,440,000 c 1,357,200 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 2,005,000 c 2,010,012 Navios South American Logistics, Gtd. Notes 9.25 4/15/19 3,015,000 c 2,973,544 Wireless Communications—3.7% Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 5,575,000 b 6,160,375 Digicel Group, Sr. Unscd. Notes 10.50 4/15/18 1,408,000 b 1,562,880 Digicel, Sr. Unscd. Notes 8.25 9/1/17 2,955,000 b 3,191,400 Eileme 2 AB, Sr. Scd. Notes 11.63 1/31/20 6,085,000 b 7,149,875 Sprint Capital, Gtd. Notes 6.88 11/15/28 2,000,000 2,090,000 Sprint Capital, Gtd. Notes 8.75 3/15/32 3,180,000 3,903,450 Sprint Nextel, Sr. Unscd. Notes 6.00 11/15/22 3,395,000 3,505,337 Sprint Nextel, Gtd. Notes 7.00 3/1/20 3,870,000 b 4,508,550 Sprint Nextel, Sr. Unscd. Notes 7.00 8/15/20 1,655,000 1,816,362 Sprint Nextel, Gtd. Notes 9.00 11/15/18 5,185,000 b 6,416,437 Sprint Nextel, Sr. Unscd. Notes 11.50 11/15/21 2,525,000 3,443,469 Wind Acquisition Finance, Sr. Scd. Notes 7.25 2/15/18 3,215,000 b 3,271,263 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 1,995,000 b 2,099,737 26 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Wireless Communications (continued) Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 2,165,000 c 3,007,738 Wireline Communications—2.6% Cincinnati Bell, Gtd. Notes 8.38 10/15/20 7,520,000 8,178,000 Level 3 Financing, Gtd. Notes 8.13 7/1/19 1,225,000 1,341,375 Level 3 Financing, Gtd. Notes 8.63 7/15/20 8,100,000 9,021,375 Sable International Finance, Sr. Scd. Notes 8.75 2/1/20 4,990,000 b,c 5,738,500 Windstream, Gtd. Notes 7.75 10/15/20 10,045,000 10,898,825 Zayo Group, Sr. Scd. Notes 8.13 1/1/20 575,000 642,563 Total Bonds and Notes (cost $1,253,738,436) Preferred Stocks—.3% Shares Value ($) Finance Companies GMAC Capital Trust I, Ser. 2, Cum. $2.03 (cost $4,475,208) 172,552 d Principal Short -Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 2/7/13 (cost $59,992) 60,000 Other Investment—2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,716,999) 31,716,999 e The Fund 27 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—7.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $96,805,579) 96,805,579 e Total Investments (cost $1,386,796,214) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. CAD—Canadian Dollar EUR—Euro GBP—British Pound b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2012, these securities were valued at $545,717,473 or 39.2% of net assets. c Security, or portion thereof, on loan.At December 31, 2012, the value of the fund’s securities on loan was $93,045,274 and the value of the collateral held by the fund was $96,805,579. d Variable rate security—interest rate subject to periodic change. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Corporate Bonds 95.7 Preferred Stocks .3 Short-Term/ Money Market Investments 9.3 † Based on net assets. See notes to financial statements. 28 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $93,045,274)—Note 1(c): Unaffiliated issuers 1,258,273,636 1,336,860,630 Affiliated issuers 128,522,578 128,522,578 Cash denominated in foreign currencies 1,520,040 1,526,208 Dividends, interest and securities lending income receivable 25,460,635 Receivable for shares of Beneficial Interest subscribed 2,677,084 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 66,067 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 983,008 Cash overdraft due to Custodian 2,435,002 Liability for securities on loan—Note 1(c) 96,805,579 Payable for shares of Beneficial Interest redeemed 3,545,519 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 275,505 Payable for investment securities purchased 3,762 Accured expenses 7,607 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,419,566,820 Accumulated undistributed investment income—net 838,286 Accumulated net realized gain (loss) on investments (107,741,236 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 78,393,350 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 360,127,833 123,693,183 907,236,204 Shares Outstanding 54,018,824 18,548,856 135,978,610 Net Asset Value Per Share ($) See notes to financial statements. The Fund 29 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Interest 89,299,734 Income from securities lending—Note 1(c) 585,069 Dividends: Unaffiliated issuers 450,600 Affiliated issuers 72,304 Total Income Expenses: Management fee—Note 3(a) 8,689,831 Distribution/Service Plan fees—Note 3(b) 2,135,651 Trustees’ fees—Notes 3(a,d) 94,509 Loan commitment fees—Note 2 10,118 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 3(a) (94,509 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (2,957,159 ) Net realized gain (loss) on forward foreign currency exchange contracts (93,380 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 91,107,814 Net unrealized appreciation (depreciation) on forward foreign currency exchange transactions (285,326 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 a 2011 Operations ($): Investment income—net 79,572,107 78,174,534 Net realized gain (loss) on investments (3,050,539 ) 7,818,566 Net unrealized appreciation (depreciation) on investments 90,822,488 (68,339,253 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (23,836,494 ) (27,635,290 ) Class B Shares (29,726 ) (409,291 ) Class C Shares (7,267,383 ) (8,787,269 ) Class I Shares (51,923,666 ) (43,654,301 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 153,542,445 136,806,926 Class B Shares 652 135,638 Class C Shares 14,868,027 19,892,056 Class I Shares 463,622,267 303,522,777 Dividends reinvested: Class A Shares 19,235,313 22,549,790 Class B Shares 19,736 307,000 Class C Shares 4,359,511 5,112,982 Class I Shares 18,949,417 17,568,875 Cost of shares redeemed: Class A Shares (176,535,171 ) (145,107,966 ) Class B Shares (2,713,460 ) (7,643,267 ) Class C Shares (22,916,809 ) (26,533,193 ) Class I Shares (202,560,483 ) (255,548,488 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,036,898,988 1,028,668,162 End of Period Undistributed investment income—net 838,286 493,825 The Fund 31 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2012 a 2011 Capital Share Transactions: Class A b Shares sold 23,971,040 21,019,936 Shares issued for dividends reinvested 2,969,777 3,465,683 Shares redeemed (27,476,194 ) (22,322,755 ) Net Increase (Decrease) in Shares Outstanding ) Class B b Shares sold 102 20,551 Shares issued for dividends reinvested 3,078 46,596 Shares redeemed (422,169 ) (1,159,478 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 2,306,667 3,065,892 Shares issued for dividends reinvested 672,978 786,919 Shares redeemed (3,538,459 ) (4,113,629 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 71,783,224 47,556,680 Shares issued for dividends reinvested 2,919,459 2,691,602 Shares redeemed (31,519,231 ) (39,608,483 ) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended December 31, 2012, 159,411 Class B shares representing $1,025,594 were automatically converted to 159,411 Class A shares and during the period ended December 31, 2011, 367,643 Class B shares representing $2,440,186 were automatically converted to 361,726 Class A shares. See notes to financial statements. 32 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 6.21 6.62 6.48 5.06 6.92 Investment Operations: Investment income—net a .41 .49 .59 .54 .50 Net realized and unrealized gain (loss) on investments .48 (.40 ) .17 1.43 (1.82 ) Total from Investment Operations .89 .09 .76 1.97 (1.32 ) Distributions: Dividends from investment income—net (.43 ) (.50 ) (.62 ) (.55 ) (.54 ) Net asset value, end of period 6.67 6.21 6.62 6.48 5.06 Total Return (%) b 14.74 1.33 12.50 40.43 (20.17 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .96 .96 .96 .96 Ratio of net expenses to average net assets .95 .95 .95 .95 .95 Ratio of net investment income to average net assets 6.35 7.50 9.05 8.86 7.89 Portfolio Turnover Rate 51.72 75.87 70.07 77.94 48.85 Net Assets, end of period ($ x 1,000) 360,128 338,800 346,594 360,921 119,560 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 6.21 6.62 6.48 5.06 6.93 Investment Operations: Investment income—net a .36 .44 .54 .50 .45 Net realized and unrealized gain (loss) on investments .48 (.40 ) .18 1.42 (1.83 ) Total from Investment Operations .84 .04 .72 1.92 (1.38 ) Distributions: Dividends from investment income—net (.38 ) (.45 ) (.58 ) (.50 ) (.49 ) Net asset value, end of period 6.67 6.21 6.62 6.48 5.06 Total Return (%) b 13.89 .58 11.66 39.41 (20.89 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 1.71 1.71 1.71 1.71 Ratio of net expenses to average net assets 1.70 1.70 1.70 1.70 1.70 Ratio of net investment income to average net assets 5.60 6.76 8.31 8.15 7.12 Portfolio Turnover Rate 51.72 75.87 70.07 77.94 48.85 Net Assets, end of period ($ x 1,000) 123,693 118,706 128,173 125,724 34,374 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 34 Year Ended December 31, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 6.22 6.62 6.49 5.06 6.92 Investment Operations: Investment income—net a .43 .50 .60 .54 .51 Net realized and unrealized gain (loss) on investments .47 (.38 ) .17 1.45 (1.82 ) Total from Investment Operations .90 .12 .17 1.99 (1.31 ) Distributions: Dividends from investment income—net (.45 ) (.52 ) (.64 ) (.56 ) (.55 ) Net asset value, end of period 6.67 6.22 6.62 6.49 5.06 Total Return (%) 14.84 1.74 12.59 40.99 (20.06 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .71 .71 .71 .72 Ratio of net expenses to average net assets .70 .70 .70 .70 .69 Ratio of net investment income to average net assets 6.57 7.73 9.26 9.20 9.43 Portfolio Turnover Rate 51.72 75.87 70.07 77.94 48.85 Net Assets, end of period ($ x 1,000) 907,236 576,790 543,899 400,170 183,546 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 35 NOTES TO FINANCIAL STATEMENTS NOTE 1-Significant Accounting Policies: Dreyfus HighYield Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund.The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution Plans or Service Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Class B shares were subject to a CDSC imposed on Class B share redemptions made within six years of purchase and automatically converted to Class A shares after six years. The fund no longer offers Class B shares. Effective March 13, 2012, all outstanding Class B shares were automatically converted to Class A shares. Other differences between the classes include the services offered to and the expenses borne by each class, the 36 allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills) and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, 38 maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 1,332,202,121 — Mutual Funds 128,522,578 — — Preferred Stocks † — 4,598,511 — U.S. Treasury — 59,998 — Forward Foreign Currency Exchange Contracts †† — 66,067 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (275,505 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded 40 on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2012, The Bank of New York Mellon earned $315,037 from lending portfolio securities, pursuant to the securities lending agreement. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 42,531,755 529,046,109 539,860,865 31,716,999 2.3 Dreyfus Institutional Cash Advantage Fund 95,781,799 355,285,011 354,261,231 96,805,579 7.0 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a 42 more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $838,286, accumulated capital losses $103,297,264 and unrealized appreciation $73,949,378. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, $11,766,163 of the carryover expires in fiscal year 2013, $2,406,483 expires in fiscal year 2014, $16,497,195 expires in fiscal year 2015, $42,229,566 expires in fiscal year 2016 and $23,792,999 expires in fiscal year 2017. Based on certain provisions in the Code, various limitations regarding the future utilization of these carry forwards, brought forward as a result of the fund’s merger with the following funds apply: BNY Hamilton High Yield Fund and Dreyfus High Income Fund. It is possible that the fund will not be able to utilize most of its capital loss carryover prior to its expiration date.The fund has $6,176,020 of post-enactment short-term capital losses and $428,838 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $83,057,269 and $80,486,151, respectively. During the period ended December 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for consent fees, amortization of premiums, foreign currency transactions and capital loss carryover expiration, the fund increased accumulated undistributed investment income-net by $3,829,623, decreased accumulated net realized gain (loss) on investments by $1,912,000 and decreased paid-in capital by $1,917,623. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrange- 44 ments on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to management agreement with the Manager, the Manager provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .70% of the value of the fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund except brokerage commissions, taxes, interest expense, commitment fees on borrowings, Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, fees and expenses of non-interested Trustees (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interestedTrustees (including counsel fees). During the period ended December 31, 2012,Trustees’ fees reimbursed by the Manager amounted to $94,509. During the period ended December 31, 2012, the Distributor retained $75,789 from commissions earned on sales of the fund’s Class A shares and $6,990 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plans adopted pursuant to Rule 12b-1 (the “Distribution Plans”) under the Act, Class A shares pay annually up to .25% of the value of the average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class B shares paid and Class C shares pay the Distributor for distributing their shares at an aggregate annual rate of .50% and .75% of the value of the average daily net assets of Class B and Class C shares, respectively. Class B and Class C shares are also subject to a Service Plan adopted pursuant to Rule 12b-1, under which Class B shares paid and Class C shares pay the Distributor for providing certain services to the holders of their shares a fee at the annual rate of .25% of the value of the average daily net assets of Class B and Class C shares. During the period ended December 31, 2012, Class A, Class B and Class C shares were charged $898,157, $2,273 and $925,563, respectively, pursuant to their Distribution Plans. During the period ended December 31, 2012, Class B and Class C shares were charged $1,137 and $308,521, respectively, pursuant to the Service Plan. 46 Under its terms, the Distribution Plans and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of theTrust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plans or Service Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $802,409, Distribution Plans fees $154,287 and Service Plan fees $26,312. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and forward contracts, during the period ended December 31, 2012, amounted to $873,934,846 and $599,789,068, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at December 31, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 1/29/2013 a 2,870,000 4,639,010 4,661,756 (22,746 ) Canadian Dollar, Expiring 1/29/2013 b 5,410,000 5,501,462 5,435,395 66,067 Euro, Expiring: 1/29/2013 a 2,760,000 3,614,358 3,644,012 (29,654 ) 1/29/2013 b 1,460,000 1,912,556 1,927,629 (15,073 ) 1/29/2013 c 3,950,000 5,152,775 5,215,162 (62,387 ) 1/29/2013 d 3,180,000 4,163,828 4,198,535 (34,707 ) 1/29/2013 e 4,230,000 5,534,963 5,584,844 (49,881 ) 1/29/2013 f 4,000,000 5,220,120 5,281,177 (61,057 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Credit Suisse First Boston c Commonwealth Bank of Australia d Deutsche Bank e Morgan Stanley f UBS 48 The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2012: Average Market Value ($) Forward contracts 28,769,019 At December 31, 2012, the cost of investments for federal income tax purposes was $1,391,449,623; accordingly, accumulated net unrealized appreciation on investments was $73,933,585, consisting of $80,978,663 gross unrealized appreciation and $7,045,078 gross unrealized depreciation. The Fund 49 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders The Dreyfus/Laurel Funds Trust We have audited the accompanying statement of assets and liabilities of Dreyfus HighYield Fund (the “Fund”), a series of The Dreyfus/Laurel Funds Trust, including the statement of investments as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus High Yield Fund as of December 31, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2013 50 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund designates the maximum amount allowable but not less than 79.41% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. The Fund 51 BOARD MEMBERS INFORMATION (Unaudited) 52 The Fund 53 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 150 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 50 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 57 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 54 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 177 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 66 investment companies (comprised of 173 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 55 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $52,020 in 2011 and $53,580 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $4,280 in 2011 and $4,410 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $2,230 in 2011and $2,300 in 2012. These services consisted of review or preparation of U.S. federal, state, local and excise tax returns. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2011 and $0 in 2012. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $0 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $12,255,249 in 2011 and $12,372,510 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 26, 2013 By: /s/ James Windels James Windels, Treasurer Date: February 26, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
